DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.  In particular, this Application claims domestic benefit to a provisional application, filed on September 25, 2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13 and 26-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites, in part, receive a plurality of second downlink transmissions after transmitting the at least one status bit and before transmitting one or more remaining acknowledgement data of the plurality of acknowledgement data.”  It is unclear if “remaining” acknowledgement data exists to be considered previously transmitted.  Claim 11 defines the time period for receiving second downlink transmissions to a time period between the transmission of “remaining acknowledgement data” and the transmission of a status bit.  However, claim 11 and claim 1, from which claim 11 depends, does not execute the transmission of “remaining acknowledgement data,” let alone where it falls with the time frame of the other steps executed in the claim language.  As a result, one of the markers that define the time period for receiving the second downlink transmissions is ambiguous.   
Claim 26 contains a similar limitation to the one discussed in claim 11 and is rejected for the same reasons.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-6, 8, 11-21, 23, and 26-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Che (US 2011/0141878).

Regarding claims 1 and 15, Che teaches a user equipment (UE) and method for wireless communication, comprising: at least one processor; a transceiver communicatively coupled to the at least one processor; and a memory communicatively coupled to the at least one processor, wherein the at least one processor is configured to: 
receive a plurality of downlink transmissions from a base station (para. 25 and figures 1-2 of Che – PDSCH transmissions received); 
generate a plurality of acknowledgement data respectively for the plurality of downlink transmissions, each of the plurality of acknowledgement data indicating whether a respective downlink transmission of the plurality of downlink transmissions has been successfully decoded (para. 1 and 5 of Che – in a recent release of LTE, HARQ operations allows for ANDing all ACK/NACKs generated in response to the received downlink resources [i.e. each PDSCH in figure 1 and 2 triggers the generation of an ACK or NACK, depending on whether it was successfully received]; Examiner’s interpretation – this claimed function is well-known HARQ as shown by Che); and 
transmit, to the base station, at least one status bit based on the plurality of acknowledgement data, the at least one status bit indicating whether all of the plurality of downlink transmissions have been successfully decoded (para. 28 and 30 and figure 2 of Che – an ACK/NACK bit is sent for either all TTIs [i.e. full bundle] or an ACK/NACK bit is sent for each layer [i.e. sub-bundle]).

Regarding claims 2 and 18, Che also teaches wherein each of the plurality of acknowledgement data indicates either an acknowledgement (ACK) that the respective downlink transmission of the plurality of downlink transmissions has been successfully decoded or a negative acknowledgement (NACK) that the respective downlink transmission has not been successfully decoded.  Che, ¶¶ 5, 28 (either an ACK or a NACK is provided as part of the HARQ operation).

Regarding claims 3 and 19, Che also teaches grouping the plurality of acknowledgement data into one or more sets of acknowledgement data.  Che, figure 2 (sub-bundles 205 and 210). 

Regarding claims 4 and 20, Che also teaches receiving, from a base station, a data set size of an acknowledgement data set, wherein a corresponding size of each set of the one or more sets of acknowledgement data is determined based on the data set size.  Che, ¶¶ 9, 31 and step 310 in figure 3 (UE receives downlink grant, which includes information on whether to use 2 bits per bundle or not).

Regarding claim 5, Che also teaches determining a number of resource blocks to be used for transmitting the at least one status bit based at least on the data set size.  Che, ¶¶ 43, 46-48 (number of ACK/NACK bits is based on the number of blocks [i.e. PRBs] and using modulation to adjust the ACK/NACK constellation points over the PUCCH resources per chunk/bundle).

Regarding claims 6 and 21, Che also teaches wherein the one or more sets of acknowledgement data include two or more sets of acknowledgement data and the at least one status bit includes two or more status bits respectively corresponding to the two or more sets of acknowledgement data (Che, figure 2 – A/N bit 215 for all PDSCHs in part 1 and A/N bit 220 for all PDSCHs in part 2), and 
wherein each of the two or more status bits indicates whether every downlink transmission in the plurality of downlink transmissions corresponding to a respective set of the two or more sets of acknowledgement data has been successfully decoded. Che, ¶¶5-6 (ACK/NACK bundling for associated DL transmission involves ANDing all ACKs/NACKs for the associated DL transmissions).

Regarding claims 8 and 23, Che also teaches wherein the at least one status bit includes a single status bit corresponding to the plurality of acknowledgement data, and wherein the single status bit indicates whether every downlink transmission in the plurality of downlink transmissions corresponding to the plurality of acknowledgement data has been successfully decoded.  Che, ¶¶5-6 (ACK/NACK bundling for associated DL transmission involves ANDing all ACKs/NACKs for the associated DL transmissions); id. at figure 2 (one bit used to represent the HARQ feedback for part of a bundle).

Regarding claims 11 and 26, Che also teaches receiving a plurality of second downlink transmissions after transmitting the at least one status bit and before transmitting one or more remaining acknowledgement data of the plurality of acknowledgement data (Examiner’s interpretation – inherent in an HARQ operation that second downlink transmission are received before the transmission of their respective acknowledgement data); and generate a plurality of second acknowledgement data respectively for the plurality of second downlink transmissions, each of the plurality of second acknowledgement data indicating whether a respective second downlink transmission of the plurality of second downlink transmissions has been successfully decoded; transmit, to the base station, a second status bit based on the plurality of second acknowledgement data, the second status bit indicating whether all of the plurality of second downlink transmissions have been successfully decoded.  Infra, rejection of claim 1 (claim 11 appears to be a second iteration of claim 1); Che, figure 3 (process of receiving downlink transmission and generating ACK/NACK bits can be repeated, resulting in “second” DL transmission, “second” status bit, etc.)

Regarding claims 12 and 27, Che also teaches wherein the second status bit is determined further based on the one or more remaining acknowledgement data of the plurality of acknowledgement data, and wherein the second status bit indicates whether every second downlink transmission corresponding to the plurality of second downlink transmissions and one or more downlink transmissions in the plurality of downlink transmissions corresponding to the one or more remaining acknowledgement data have been successfully decoded.  Che, ¶¶5-6 (ACK/NACK bundling for associated DL transmission involves ANDing all ACKs/NACKs for the associated DL transmissions [thus an ACK is only transmitted if all downlink transmission were successfully decoded]); id. at figure 2 (one bit used to represent the HARQ feedback for part of a bundle).

Regarding claims 13 and 28, Che also teaches receiving/transmitting an indication from the base station, the indication indicating whether to consider the one or more remaining acknowledgement data of the plurality of acknowledgement data for determining the second status bit, wherein the second status bit is determined based on the indication.  Che, ¶¶ 9, 31 and step 310 in figure 3 (UE receives downlink grant, which includes information on whether to use 2 bits per bundle or not).

Regarding claims 14 and 29, Che also teaches receiving a status bit configuration indicating whether to utilize two or more status bits or a single status bit for the plurality of acknowledgement data, wherein the at least one status bit is determined based on the status bit configuration.  Che, steps 310, 315, and 345 of figure 3.  

Regarding claims 16 and 30, Che teaches a base station and method for wireless communication, comprising: at least one processor; a transceiver communicatively coupled to the at least one processor; and a memory communicatively coupled to the at least one processor, wherein the at least one processor is configured to: 
transmit a plurality of downlink transmissions to a user equipment (UE) (para. 25 and figures 1-2 of Che – PDSCHs transmitted); 
receive, from the UE, at least one status bit indicating whether all of the plurality of downlink transmissions have been successfully decoded by the UE (para. 28 and 30 and figure 2 of Che – an ACK/NACK bit is sent for either all TTIs [i.e. full bundle] or an ACK/NACK bit is sent for each layer [i.e. part of the bundle]); and 
selectively retransmit one or more of the plurality of downlink transmissions based on the at least one status bit.  Che, ¶¶ 23, 27 (packets in a unsuccessfully decoded bundle are retransmitted).

Regarding claim 17, Che also teaches wherein the at least one status bit is determined based on a plurality of acknowledgement data respectively for the plurality of downlink transmissions, each of the plurality of acknowledgement data indicating whether a respective downlink transmission of the plurality of downlink transmissions has been successfully decoded.  Che, ¶¶5-6 (ACK/NACK bundling for associated DL transmission involves ANDing all ACKs/NACKs for the associated DL transmissions [thus an ACK is only transmitted if all downlink transmission were successfully decoded]); id. at figure 2 (one bit used to represent the HARQ feedback for part of a bundle).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7, 9, 10, 22, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Che (of record) in further view of Bhattad (US2019/0074952) or, in the alternative, in further view of Jang (US 2006/0034277).

Regarding claims 7 and 22, Che teaches the UE of claim 3 and base station of claim 19, but does not explicitly teach “for each set of the one or more sets of acknowledgement data, transmit a respective set of the one or more sets of acknowledgement data when a respective status bit of the at least one status bit indicates that at least one downlink transmission in the plurality of downlink transmissions corresponding to the respective set of the one or more sets of acknowledgement data has not been successfully decoded; and for each set of the one or more sets of acknowledgement data, refrain from transmitting a respective set of the one or more sets of acknowledgement data when a respective status bit of the at least one status bit indicates that every downlink transmission in the plurality of downlink transmissions corresponding to the respective set of the one or more sets of acknowledgement data has been successfully decoded.”  Essentially, Che fails to teach HARQ multiplexing when no NACKs are present, while not multiplexing the HARQ information when a NACK is present.  
However, Bhattad teaches this concept.  In particular, Bhattad teaches a UE providing code block group level HARQ feedback (i.e. finer granularity) when a transport block has at least one code block group NACK, while providing transport block HARQ feedback (i.e. courser granularity) otherwise (i.e. no CBG-level NACK).  Bhattad, ¶113; see also figure 4 (each transport block NACK 425 has a corresponding code block group breakdown of HARQ information, as shown in 445).  At the time of the invention (pre-AIA ) or at the effective filing date of the invention (AIA ), it would have been obvious for one of ordinary skill in the art to transmit finer granularity HARQ feedback when a NACK is present than when a NACK is not present, as taught by Bhattad, within the HARQ bundling method, taught by Che, in order to minimize the need for the base station to retransmit data that was successfully decoded.  Id. (successful CRC).
In the alternative, Jang teaches a block acknowledgement, which has a bit A = 1, when all packets are successfully received.  Jang, ¶83 and figure 7.  In contrast, when at least one packet is not successfully received, bit A = 0 and the block acknowledgement includes an erroneous packet bitmap field, which provides HARQ information for individual packets.  Id. at ¶85 and figure 5.  At the time of the invention (pre-AIA ) or at the effective filing date of the invention (AIA ), it would have been obvious for one of ordinary skill in the art to only include packet-level HARQ information when a packet was not successfully received, as taught by Jang, within a bundle, as taught by Che, in order to reduce the size of the HARQ information transmitted to the base station, thus improving the efficient of network resource utilization.  Id. at ¶¶ 52, 57.  

Regarding claims 9 and 24, Che teaches the UE of claim 8 and base station of claim 23, but does not explicitly teach “transmit at least a portion of the plurality of acknowledgement data when the single status bit indicates that at least one downlink transmission in the plurality of downlink transmissions corresponding to the plurality of acknowledgement data has not been successfully decoded; and refrain from transmitting the plurality of acknowledgement data when the single status bit indicates that every downlink transmission in the plurality of downlink transmissions corresponding to the plurality of acknowledgement data has been successfully decoded.”  Essentially, Che fails to teach HARQ multiplexing when no NACKs are present, while not multiplexing the HARQ information when a NACK is present.  
However, Bhattad teaches this concept.  In particular, Bhattad teaches a UE providing code block group level HARQ feedback (i.e. finer granularity) when a transport block has at least one code block group NACK, while providing transport block HARQ feedback (i.e. courser granularity) otherwise (i.e. no CBG-level NACK).  Bhattad, ¶113; see also figure 4 (each transport block NACK 425 has a corresponding code block group breakdown of HARQ information, as shown in 445).  At the time of the invention (pre-AIA ) or at the effective filing date of the invention (AIA ), it would have been obvious for one of ordinary skill in the art to transmit finer granularity HARQ feedback when a NACK is present than when a NACK is not present, as taught by Bhattad, within the HARQ bundling method, taught by Che, in order to minimize the need for the base station to retransmit data that was successfully decoded.  Id. (successful CRC).
In the alternative, Jang teaches a block acknowledgement, which includes has bit A = 1, when all packets are successfully received.  Jang, ¶83 and figure 7.  In contrast, when at least one packet is not successfully received, bit A = 0 and the block acknowledgement includes an erroneous packet bitmap field, which provides HARQ information for individual packets.  Id. at ¶85 and figure 5.  At the time of the invention (pre-AIA ) or at the effective filing date of the invention (AIA ), it would have been obvious for one of ordinary skill in the art to only include packet-level HARQ information when a packet was not successfully received, as taught by Jang, within a bundle, as taught by Che, in order to reduce the size of the HARQ information transmitted to the base station, thus improving the efficient of network resource utilization.  Id. at ¶¶ 52, 57.  

Regarding claims 10 and 25, the combination of Che and Bhattad and the combination of Che and Jang also teaches transmitting one or more acknowledgement data of the at least the portion of the plurality of acknowledgement data and the single status bit within a same uplink slot; and transmit remaining acknowledgement data of the at least the portion of the plurality of acknowledgement data within one or more other uplink slots.  Che, ¶ 46 (constellation points used for HARQ feedback are distributed over both (2) slots of the PUCCH subframe).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is cited on attached PTO-892, including figure 5 and para. 64-65 of Wang, and figure 3 of Shen.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S LAMONT whose telephone number is (571)270-7514 and fax number is 571-270-8514 and email address is benjamin.lamont@uspto.gov (see MPEP 502.03 for authorizing unsecure communication) . The examiner can normally be reached M-F 7am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Benjamin Lamont/Primary Examiner, Art Unit 2461